Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 5 January 2021 has been entered. Claims 1-20 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 22 October 2020, with the exception(s) of any objections and/or rejections under 35 USC 112 repeated below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
The claims are objected to because of the following informalities:
Claim 1 at line 2 recites, “for hair cutting operation”. This recitation should read – for a hair cutting operation –. 
Claim 1 at lines 5-6 recites, “and being configured to be”. This recitation should read – and configured to be –.
Claim 1 at line 6 recites, “ribs” of the attachment comb. Claim 7 later introduces additional ribs of the attachment comb referred to as “rear ribs”. The ribs of claim 1 should therefore be provided with a distinguishing name, such as “front ribs” or “first ribs”.
Claim 1 at lines 6-7 recites, “the attachment comb having ribs configured to contact the hair”. This recitation should read – the attachment comb having ribs, the ribs 
Claim 12 at the second to last line recites, “parially". That is, the Applicant appears to have inadvertently deleted the letter “t” from the word “partially”. The recitation of “parially” should read – partially –.
Claim 15 at line 1 recites, “for hair cutting operation”. This recitation should read – for a hair cutting operation –. 
Claim 15 at the final paragraph recites, “the attachment portion the hair container”. The word – of – should be inserted between “portion” and “the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the hair" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis renders the recitation indefinite because there are multiple types of hair, and it is unclear what particular type, if any, the ribs must be configured to contact. For example, ribs configured to contact hair on a user’s scalp are configured differently from ribs configured to contact hair in a user’s nose. Does “the hair” refer to some specific type of hair, or any kind of hair?
Claim 1 at lines 10-12 recites, “a container housing comprising a hair compartment being open at a front portion of the container housing and closed at a rear portion of the container housing , the [insert structure name] being open a front portion of the container housing and closed at a rear portion of the container housing opposite the front portion”.
Claim 1 at line 12 recites, “the rear portion being farthest from the ribs of the attachment comb”. This recitation is indefinite because the structure(s) relative to which the rear portion must be farthest from the ribs is unclear. Must the rear portion be farthest from the ribs relative to the front portion? Must the rear portion be farthest from the ribs relative to any other structure of the hair compartment? Must the rear portion be farthest from the ribs relative any other structure of the claimed hair cutting appliance? 
Claim 1 at the final paragraph requires that the attachment portion of the hair container is “directly” attached to comb attachment of the attachment comb, and also that the hair container is “indirectly attached to the hair cutting appliance”. Further, claim 1 at the preamble and lines 5-7 requires that the hair cutting appliance includes the attachment comb (that, is the attachment comb is considered as part of the hair cutting appliance in claim 1). Therefore, the requirement that the hair container is both “directly” attached to a portion of the attachment comb, while also being “directly attached to the hair cutting appliance” is indefinite because the hair cutting appliance includes the attachment comb. How can the hair container be both directly and indirectly attached to the attachment comb? Does the Applicant intend the ‘hair cutting appliance’ in the phrase ““indirectly attached to the hair cutting appliance” to not include the attachment comb, even though the claim previously expressly requires that the hair cutting appliance includes the attachment comb? The 
Claim 1 at the final paragraph recites, “when the attachment comb is attached to the hair cutting appliance”. As explained above, however, the attachment comb is part of the hair cutting appliance. It is unclear, therefore, how the attachment comb can be considered as ‘attached to the hair cutting appliance’. For example, does the Applicant intend that the attachment comb is attached to some other part of the hair cutting appliance? Or, can the attachment comb be considered as attached to itself.  
Claim 2 at the final two lines recites, “wherein the carriage is coupled to a drive shaft of the hair cutting appliance operable through a length adjustment control of the hair cutting appliance”. The run-on nature of this recitation renders the recitation indefinite. For example, what structure is “operable through a length adjustment control”? This recitation can be read as describing either of the carriage, the drive shaft, and the hair cutting appliance, and any of these interpretations appears consistent with the present disclosure. 
Claim 10 recites “a comb attachment” at the final paragraph. However, claim 10 previously recites, “a comb attachment” at line 4. It is unclear whether double inclusion is intended, or whether these two introductions of “a comb attachment” are in fact intended to refer to a single comb attachment. For example, must the comb attachment at the final paragraph be part of the attachment comb as is required by the comb attachment at line 4?
Claim 10 at the penultimate paragraph recites, “the rear portion being farthest from the ribs of the attachment comb”. This recitation is indefinite because the structure(s) relative to which the rear portion must be farthest from the ribs is unclear. Must the rear portion be farthest from the ribs relative 
Claim 12 expressly describes features of the hair cutting appliance and explicitly states relationships between the attachment comb and the hair cutting appliance (that an end portion of the attachment comb is “at least partially offset from a second side of the housing portion of the hair cutting appliance”) and between the hair container and the hair cutting appliance (“at least parially [sic] engages an offset gap between the end portion and the second side of the housing portion”). Thus, it is unclear whether claim 12 is attempting to explicitly claim the hair cutting appliance.  Alternatively, to the extent that claim 12 is not attempting to explicitly claim the hair cutting appliance, it is unclear how to determine whether the features of claim 12 are met. For example, how can it be determined whether or not “the hair cutting appliance has a housing portion with a first side for attachment to the attachment comb” when no hair cutting appliance is being claimed?
Claim 15 at the penultimate paragraph recites, “the rear portion being farthest from the ribs of the attachment comb”. This recitation is indefinite because the structure(s) relative to which the rear portion must be farthest from the ribs is unclear. Must the rear portion be farthest from the ribs relative to the front portion? Must the rear portion be farthest from the ribs relative to any other structure of the hair compartment? Must the rear portion be farthest from the ribs relative to the portions of at least one of the bottom wall and rear wall as previously described in the paragraph? Must the rear portion be farthest from the ribs relative any other structure of the claimed hair cutting appliance? 
Claim 15 at the final paragraph recites “wherein the attachment portion [of] the hair container is configured to indirectly attach the hair container to the hair cutting appliance via the detachable comb when the detachable comb is attached to the hair cutting appliance”. However, the claim recites directly attached to the hair cutting appliance. Thus, claim 15 is indefinite because it is unclear how the attachment portion is configured in order to “indirectly attach the hair container to the hair cutting appliance via the detachable comb”. The examiner suggests reciting some hair cutting appliance body, and reciting that the hair container is indirectly attached to the hair cutting appliance body. Similarly, it is unclear what is required for the detachable comb to be “attached to the hair cutting appliance”. For example, can the detachable comb being attached to the hair container be sufficient for the detachable comb to be “attached to the hair cutting appliance”, since the hair container is part of the hair cutting appliance?
Each of claims 16-18 recites, “The hair cutting appliance of claim 10”. However, claim 10 is directed to “An attachment kit for use with a hair cutting appliance”. On the other hand, claim 15 is directed to “A hair cutting appliance” and is the claim that immediately precedes claims 16-18. Claims 16-18 are indefinite because it is unclear whether they are intended to depend from claim 10 as expressly stated in the claims, despite this dependence raising a preamble issue. Or, are claims 16-18 intended to depend from claim 15 which has the correct preamble and is the claim that immediately precedes claims 16-18? For examination purposes, these claims are considered as depending from claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-12, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,185,931 to Fujikawa et al.
Regarding claim 10, Fujikawa, in the embodiment of Figs. 7 and 8, discloses an attachment kit 30A for use with a hair cutting appliance (see Fig. 7), the attachment kit 30A comprising: 
a hair container 40A; and 
an attachment comb 31A having a comb attachment 39 and being configured to be attachable to the hair cutting appliance (see Fig. 7), the attachment comb 31A having ribs 35A configured to contact hair during a hair cutting operation using the hair cutting appliance with the attachment comb 31A attached to the hair cutting appliance (see Fig. 7; the ribs 35A are configured to contact hair due to being exposed at a front end of the hair cutting appliance), 
wherein the hair container 40A includes a container housing (see annotated Fig. 8 below), an attachment portion configured to attach the hair container 40A to the attachment comb 31A (see annotated Fig. 8 below; see also Fig. 7 showing the attachment portion attaching the container 40A to the comb 31A), and two lateral catching arms which laterally delimit a hair guiding channel (see annotated Fig. 8 below; where the hair guiding channel is a vertically extending channel passing between the catching arms relative to Fig. 8, and where the hair guiding channel is capable of guiding hair toward the rear wall), the container housing having a hair compartment for accommodating cut hair sections (Fig. 16 of Fujikawa is evidence that when the hair cutting appliance of Fig. 7 is used, which hair cutting appliance operates in the same manner as that shown in Fig. 16, cut hair sections are directed downward during a cutting procedure, such that when the hair container 40A and comb 31A are installed on the hair cutting appliance the hair compartment 
wherein the hair compartment is formed by the two lateral catching arms, a guide wall, and a rear wall (see annotated Fig. 8 below),
wherein the guide wall and the rear wall enclose the hair compartment leaving open the attachment portion at a front portion of the hair compartment opposite the rear wall for receiving the cut hair sections through the front portion (see annotated Fig. 8 below, where the ‘front portion’ that is open is a portion opposite the rear wall, which is open in a vertically upward direction relative to Fig. 8; in regards to the term ‘enclose’, this limitation must be interpreted as encompassing a partial enclosure because the claim itself requires that the hair compartment is partially open, such that ‘enclose’ cannot be interpreted to require a complete enclosure; the enclosure of the hair container 40A is at the junction of the guide and rear walls; see also the modification of Fujikawa below, which results in additional enclosure; finally, Fig. 16 is evidence of the hair cutting apparatus directing hair toward the hair compartment of the embodiment of Figs. 7 and 8 from an upper side of the hair compartment, such that cut hair sections are received through the above described front portion), and
wherein portions of the rear wall close a rear portion of the hair compartment located opposite the front portion of the hair compartment (see annotated Fig. 8 below; the closure is at the junction of the guide and rear walls, which is opposite the front portion of the hair compartment in a generally vertical direction along the plane of the page relative to Fig. 8; the rear wall includes a first portion near a first one of the lateral catching arms and a second portion near a second one of the lateral catching arms; see also the modification below) the rear portion being farthest from the ribs 35A of the attachment comb 31A (the rear portion is at a bottom of the hair compartment, and 
wherein the attachment portion of the hair container 40A is configured to indirectly attach the hair container 40A to the hair cutting appliance via the attachment comb 31A when the attachment comb 31A is attached to the hair cutting appliance by a comb attachment 39 which is different from the attachment portion of the hair container 40A (see Fig. 7; the attachment portion is attached to the hair cutting apparatus indirectly because the attachment is via the comb attachment 39).  

    PNG
    media_image1.png
    876
    1113
    media_image1.png
    Greyscale

Regarding claim 11, Fujikawa discloses that the attachment comb 31A is an adjustable attachment comb (depending on the hair cutting appliance with which the attachment comb 31A is used – e.g., a friction fit defined by a housing the hair cutting appliance may be sized to permit slidable adjustment of the attachment comb 31A on the hair cutting appliance; alternatively, the hair cutting appliance can including a slidable housing section which receives the comb 31A at a fixed location relative to the housing section, such that sliding of the housing section of the hair cutting appliance also 
Regarding claim 12, Fujikawa discloses that the hair cutting appliance has a housing portion 10A with a first side for attachment to the attachment comb 31A (i.e., the first side is an upward facing side of the housing portion 10A relative to Fig. 7), wherein the attachment comb 31A comprises an end portion 34A which is at least partially offset from a second side of the housing portion 10A of the hair cutting appliance (see Fig. 7, where the second side of the housing portion 10A is a downward facing side), and wherein the hair container 40A, in a mounted state mounted to the attachment comb 31A, at least partially engages an offset gap between the end portion 34A and the second side of the housing portion 10A (see Fig. 7).  
Regarding claim 14, Fujikawa discloses that the hair guiding channel is configured to guide the cut hair sections to the hair compartment (the ‘hair guiding channel’ extends vertically between the catching arms relative to annotated Fig. 8 above, and is thus configured to vertically guide cut hair sections downward to the hair compartment as can be understood from viewing Figs. 7 and 8) when the attachment comb 31A is mounted to the hair cutting appliance (see Fig. 7).  
Regarding claim 17, Fujikawa discloses that the attachment portion comprises at least one aligner (the inside surface of the attachment portion that engages the outside surface of the arm 39; this surface is an 'aligner' because it aids in the alignment of the hair containers 40A on the attachment comb 31A) configured to engage a mating positioner of the attachment comb 31A (see Fig. 7, where the 'mating positioner' is the exterior surface of the arm 39 of the comb 31A). The broadest  interpretation of 'aligner' includes any structure, inclusive of a surface, that aids in alignment, and the broadest reasonable interpretation of a 'positioner' includes any structure, inclusive of a surface, that aids in positioning.
Regarding claim 18, Fujikawa discloses that the hair container 40A is configured, in a mounted state mounted to the attachment comb 31A, to be moved with the attachment comb 31A relative to a housing portion of the hair cutting appliance, when the attachment comb is moved for comb length adjustment (note that the hair cutting appliance is not claimed; as disclosed by Fujikawa, the container 40A is attached to the comb 31A as can be seen in Fig. 7, such that when the comb 31A is slid along a hair cutting appliance for length adjustment – such as if the unclaimed hair cutting appliance is configured to slidably receive the comb 31A at different locations relative to cutting blades – the container 40A moves with the attachment comb 31A as a result of being attached to the comb 31A).
Fujikawa, in the embodiment of Figs. 7 and 8, fails to disclose: that the hair compartment is formed a bottom wall in addition to the guide and rear walls; and that the bottom wall, in addition to the guide wall and the rear wall, encloses the hair compartment, both as required by claim 10.
In another embodiment of Fig. 36, however, Fujikawa teaches a hair compartment formed by a guide wall, a bottom wall, and a rear wall, and with the guide wall, the bottom wall, and the rear wall enclosing the hair compartment (see annotated Fig. 36 below). Still further, note that in the embodiment of Fig. 35, at least portions of both the bottom wall and the rear wall close a rear portion of the hair compartment (see the annotated Fig. below, where ‘rear portion’ is at a bottom portions of the hair compartment, relative to the previously described ‘front portion’ which as discussed above is at a top of the hair container), and the rear portion is farthest from ribs 35I of the attachment comb 30I (see the annotated Fig. below, at least when the measurement is taken in a vertical direction along the plane of the page relative to the Fig.). Forming the hair compartment with the bottom wall in addition to the guide and rear wall is advantageous because the hair compartment becomes recessed, better allowing 

    PNG
    media_image2.png
    553
    1040
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to configure the hair compartment of the embodiment of Figs. 7 and 8 of Fujikawa with the recessed shape of the hair compartment of the embodiment of Fig. 36 of Fujikawa by providing the hair compartment with a bottom wall in addition to the guide and rear walls. This modification is advantageous because it provides the hair compartment with a recessed shape that better retains cut hair sections within the hair compartment.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa as applied to claim 10 above, and further in view of US Pat. No. 5,050,305 to Baker et al.
Fujikawa, as modified, fails to disclose that particular material(s) from which its attachment comb and hair compartment are constructed. As a result, Fujikawa, as modified, is considered as failing to disclose that the attachment comb is arranged as an integrally shaped injection molding part and that the hair container is arranged as an integrally shaped injection molding part both as recited in claim 13. 

Therefore, it would have been obvious to one of ordinary skill in the art to form the attachment comb and hair container of Fujikawa, as modified, using an injection molding process as taught by Baker, such that each of the attachment comb and the hair container becomes an integrally shaped plastic injection molding part. This modification is advantageous because injection molding is an inexpensive technique for forming parts having complex shapes. Moreover, this modification provides the flexibility required by claims 8 and 9, consistent with the Applicant’s own disclosure. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa as applied to claim 10 above, and further in view of US Pat. No. 4,622,745 to Wahl.
Fujikawa, as modified, discloses that each of its attachment portions is slidably adjustable along the attachment comb 31A (via turning the dials 60). However, Fujikawa, as modified, teaches a structure where each attachment portion has an elongated hole 43 with a rack 44 that engages a respective gear 62 formed by a dial 60. As a result, Fujikawa, as modified, fails to disclose that the attachment portion comprises at least two lateral locks that are spaced apart from one another and that are configured to engage mating snap locks at the comb as recited in each of claim 16.
	Wahl at Fig. 11 teaches a slidable adjustment structure where each of a pair of attachment portions includes at least two lateral locks 102 that are spaced apart from one another (see Fig. 11, where the attachment portions are at the upper and lower sides of the element 104, and where the lateral locks 102 on one of the attachment portions are spaced apart from the lateral locks on the other attachment portion) and that are configured to engage mating snap locks 92 on the structure 100 to 
	Therefore, it would have been obvious to one of ordinary skill in the art to modify Fujikawa, as modified, by providing each of the attachment portions of the hair container with at least two lateral locks and by providing the attachment comb with mating snap locks in view of the teachings of Wahl. This modification is advantageous because it retains the slidably adjustable function of modified Fujikawa’s hair container, but requires fewer parts by avoiding the need for elements ‘60’ of Fujikawa and simplifies assembly because fewer parts have to be connect to one another.
Claims Not Subject to Prior Art Rejection
Claims 1-9, 15, 19, and 20 are not subject to any prior art rejection under 35 USC 102 or 103. However, no determination of allowability can be made for these claims in view of the issues identified above under 35 USC 112. 
Response to Arguments
The Applicant's arguments filed 5 January 2021 have been fully considered but they are not entirely persuasive. First, in regards to the rejection of claim 1 under 35 USC 112(b), the Applicant asserts at page 12 of the Remarks that “Further, it should be noted that the hair cutting appliance of claims 1 and 15 comprises a comb and a hair container, where the comb is detachable from the hair cutting appliance. … The fact that the hair cutting appliance comprises a comb and a hair container does not negate the fact that the comb is attachable/detachable from the hair cutting appliance.”
in addition to the hair cutting appliance rather than parts of the hair cutting appliance. Regardless, the Applicant’s argument is not persuasive because it does not address the plain language of the claim, which simultaneously requires that the attachment comb is part of the hair cutting appliance but also not part of the hair cutting appliance.   
In regards to the rejections of claims 1 and 15, the Applicant’s arguments against Fujikawa are moot in view of the amendments to claims 1 and 15, which have overcome the rejections of claims 1 and 15 as being rejected under 35 USC 103 as being unpatentable over Fujikawa, as modified. 
In regards to the rejection of claim 10 under 35 USC 103, the Applicant asserts at pages 14-15 of the Remarks that, relative to Fig. 8, the ‘front portion’ must be at a left of the hair container and that the ‘rear portion’ must be at the right of the hair container.
This argument is not persuasive because it is an argument against a different interpretation than the interpretation relied upon in the rejection. The terms ‘front’ and ‘rear’ are not defined by the claim, and they are subject to a viewer’s perspective when viewing a hand held device such as that of Fujikawa, 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724